 1   Patricia Lee (8287)
     HUTCHISON & STEFFEN, PLLC
 2
     10080 West Alta Drive, Suite 200
 3   Las Vegas, Nevada 89145
     Tel: (702) 385-2500
 4   Fax: (702) 385-2086
     plee@hutchlegal.com
 5

 6   Attorneys for Harvey Vechery

 7                               UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA                         2:13-CR-00039-JAD-VCF

11                  Plaintiff,

12   v.
13   RAMON DESAGE,
14
                    Defendant.
15
          HARVEY VECHERY’S MOTION TO EXTEND TIME TO FILE REPLIES TO
16
                         GOVERNMENT RESPONSES (FIRST REQUEST)
17
            Harvey Vechery (“Mr. Vechery”), by and through his counsel of record, hereby submits
18
     this Motion to Extend Time to File Replies to the Government’s Responses (ECF 372, 373).
19
            This motion to extend time is the first request by Mr. Vechery. See LR IA 6-1. Mr.
20
     Vechery requests that this Honorable Court grant him additional time to file a reply to the
21
     government’s responses filed on November 21, 2019 (ECF 372,373). As a result of the recent
22
     Thanksgiving holiday, counsel for Mr. Vechery is in need of additional time to fully review the
23
     government’s responses and to prepare any applicable replies.
24
            As detailed in Mr. Richardson’s motion to extend time (ECF 374), Mr. Hollingsworth,
25
     on behalf of the government, agreed to extend the deadline to file replies to December 12, 2019
26
     via e-mail and counsel for Mr. Richardson “has no objection to the requested Reply deadline
27
     also being applicable to Counsel for Mr. Vechery.” (See ECF 374 2:1-3).
28
 1          Mr. Vechery requests the same extension of time to December 12, 2019. This motion is
 2   not submitted for the purpose of delay or any other improper purpose but is made to allow Mr.
 3   Vechery adequate time to file any reply. The deadline to file a reply was on December 2, 2019
 4   as a result of the holiday. But, given the parties’ agreement to allow replies through December
 5   12, 2019, Mr. Vechery asks that this Court allow him the extension of time.
 6          Accordingly, this Honorable Court should grant the instant motion and allow Mr.
 7   Vechery to file his any reply to the government Responses (ECF 372,373) through December
 8   12, 2019.
 9          Dated this 3rd day of December, 2019.
10
                                                 HUTCHISON & STEFFEN, PLLC
11
                                                 /s/ Patricia Lee
12
                                                 _______________________________
13                                               Patricia Lee (8287)
                                                 Peccole Professional Park
14                                               10080 West Alta Drive, Suite 200
                                                 Las Vegas, Nevada 89145
15                                               plee@hutchlegal.com
16
                                                 Attorneys for Harvey Vechery
17

18
                                                 IT IS SO ORDERED:
19

20
                                                 __________________________________
21                                               HONORABLE JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
22
                                                           12/5/2019
                                                 DATED: _________________________
23

24

25

26

27

28


                                                    2
